Citation Nr: 0310825	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-06 905	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for Meniere's 
Disease.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, attorney


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
evaluation, effective March 1, 2000.  The RO also granted 
service connection for Meniere's Disease and assigned a 
30 percent evaluation, effective July 3, 2000.

The veteran initially appealed both the initial evaluation 
assigned to the post-traumatic stress disorder and the 
effective date.  In an April 2002 rating decision, the RO 
granted an earlier effective date to February 29, 2000 (which 
was the effective date that the veteran requested be granted) 
and granted a 70 percent evaluation for post-traumatic stress 
disorder.


FINDING OF FACT

On March 20, 2003, the Board was notified by the veterans' 
attorney that the veteran died on or about March [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


